Citation Nr: 9900694	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-09 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left thigh, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left ankle, currently evaluated 
as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability, due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
June 1971.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran appealed that decision to the BVA for review.

The case was previously before the BVA, and was remanded in 
May 1997 for additional development.  The requested 
development, including medical examinations, has been 
completed and the case has been returned to the Board for 
further review.  

After the case was returned to the RO, and prior to 
recertification to the BVA, the veterans attorney, Merrie 
Frost, notified the RO by letter dated in June 1997, that she 
was withdrawing as attorney of record.  Following that 
letter, she submitted to the RO a copy of a formal Motion to 
Withdraw as Attorney for Plaintiff, dated in July 1997.  On 
that motion she indicated that a copy was sent to the 
veteran, at his address of record, which is the same address 
currently of record for the veteran.  The Board is satisfied 
that the veteran has been properly notified of Merrie Frosts 
withdrawal of her representation.  Furthermore, by VA letter 
dated in November 1998, the veteran was notified that his 
case was being returned to the BVA for disposition.  That 
letter also notified the veteran that any requests to appoint 
or change representation must be mailed directly to the BVA.  
No such requests have been received at the BVA to date, and 
the Board will proceed with this appeal.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that his service-connected 
left thigh and left ankle disabilities are more disabling 
that that represented by the currently assigned 10 percent 
evaluations.  He further contends that his service-connected 
disabilities adversely affect his ability to maintain 
employment.  Therefore, a favorable determination is 
requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the left thigh, and an 
evaluation in excess of 10 percent for residuals of a shell 
fragment wound to the left ankle.  It is further the decision 
of the Board that the preponderance of the evidence is 
against a claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veterans shell fragment wound to the left thigh is 
currently productive of no more than moderately disabling 
symptomatology, as reflected by a small retained metallic 
foreign body, and a non-tender scar that is not attached to 
the underlying structure.

3.  The veterans shell fragment wound to the left ankle is 
currently productive of no more than moderately disabling 
symptomatology, as reflected by a retained metallic foreign 
body, no bone deformity, and otherwise normal joint function.

4.  Service connection is currently in effect for the 
following disabilities:  residuals of a shell fragment wound 
to the right leg and right knee with damage to muscle group 
XI, rated at 20 percent; residuals of a shell fragment wound 
to the left ankle, rated at 10 percent; residuals of a shell 
fragment wound to the left thigh, rated at 10 percent; 
residuals of a shell fragment wound to the neck, rated 
noncompensable; and, varicose veins, rated at 20 percent; the 
combined disability rating is 50 percent.

5.  The veteran has a high school education, as well as one 
year of college education and an unspecified amount of 
training in computer assisted drafting; his employment 
includes a recent job as a carpenter, as well as past 
positions as a truck driver, a laborer, a bus boy, and 
miscellaneous temporary work (unspecified).  The veteran 
indicated that he was too disabled to work in August 1990, 
and that his leg ulcers interfered with his ability to work.   

6.  More recent evidence shows that the veteran is currently 
working as a carpenter, and his service-connected 
disabilities do not preclude him from obtaining and retaining 
all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a shell fragment wound to the left 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.41, 4.56, 4.73, 
Diagnostic Code 5313 (1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a shell fragment wound to the left 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.41, 4.56, 4.73, 
Diagnostic Code 5310 (1998).

3.  The criteria for a total disability rating based on 
individual unemployability, due to service-connected 
disabilities, have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veterans claims for an evaluation in excess of 10 
percent for residuals of a shell fragment wound to the left 
thigh, and for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the left ankle, are 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further development is required to comply with the duty to 
assist the veteran in establishing his claims.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veterans present symptomatology with criteria set forth in 
the VAs Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veterans entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A review of the veterans service medical records reveals 
that in May 1971, the veteran sustained shell fragment wounds 
to his left lower extremity during a mortar attack.  The 
wounds were debrided, and were regarded as superficial.  
There was no reported nerve or artery involvement, and the 
wounds reportedly healed well.  The exact length of 
hospitalization is not clear from the record, but it appears 
that the original injury occurred on May 4, 1971.  By May 13, 
1971, the wounds were reported to be healing without 
problems, and the veteran was returned to duty with temporary 
assignment limitations.  

In an August 1971 rating decision following separation from 
service, the veteran was granted service connection for 
residuals of a shell fragment wound to the left thigh, 
evaluated as 10 percent disabling, and residuals of a shell 
fragment wound to the left ankle, evaluated as 10 percent 
disabling.  That decision was based on evidence that included 
the veterans service medical records, as well as findings in 
a July 1971 VA examination report, which revealed a scar on 
the left thigh and left ankle.  Both scars were described as 
non-tender and non-adherent, and the examiner noted moderate 
muscle damage to muscle group XI.  The 10 percent evaluations 
assigned for the veterans left thigh disability and for his 
left ankle disability have remained in effect, and are the 
subject of this appeal. 

A July 1974 VA x-ray report of the veterans left thigh 
revealed the presence of small metal foreign bodies in the 
posterior soft tissues, but the femur was intact.  In March 
1976, the veteran underwent a VA examination and complained 
of some swelling in his left thigh and left ankle, including 
some pain after long periods of standing.  The examiner noted 
no swelling at that time, and indicated that the veteran 
walked and squatted normally.  

An August 1987 VA examination report indicates that the 
veterans left thigh shrapnel wound caused some circulatory 
problems, according to the veterans history, which caused 
vascular compromise with venostasis and ulcer over the medial 
aspect of the left foot, secondary to wounds on the left 
lower extremity.  Recently, in an August 1998 rating 
decision, the veteran was granted service connection for 
varicose veins, as secondary to his residuals of gunshot 
wounds to his left thigh and left ankle, and assigned a 20 
percent rating from December 1993.  Despite the recognized 
relationship between the veterans residuals of gunshot 
wounds and the vascular disability in the veterans lower 
extremities, the focus of this appeal is solely on the 
symptoms pertaining to the residuals of the gunshot wounds, 
and not the related but separately evaluated vascular 
disorder.

On a December 1993 VA examination, the veteran complained of 
pain in the left ankle, stasis ulcers in the left leg, and 
varicose veins of the left lower extremity.  In a March 1994 
VA examination, the diagnosis included residuals of a 
shrapnel fragment wound to the left thigh with muscle damage 
to Group XV, and residuals of a shrapnel fragment wound to 
the left ankle with severe limitation of motion. 

In a February 1997 hearing at the RO before the undersigned 
member of the Board, the veteran stated that he had worked 
for the Postal Service for about six years, but he left 
because the job required him to stand and his ulcers on his 
left leg caused him too much pain.  The veteran further 
testified that when his shell fragment wounds were treated in 
service, he was told he had left artery damage.  The veteran 
said that he currently treated his left lower extremity by 
wearing an elastic stocking and elevating his leg as much as 
possible.

Most recently, pursuant to the May 1997 BVA remand, the 
veteran underwent additional VA examinations to ascertain the 
current nature and severity of his left thigh and left ankle 
disabilities.  A July 1997 VA general medical examination 
revealed that the scar on the veterans left thigh was non-
tender, and was not attached to the underlying structure.  
The scar on the left ankle was at the site where a statis 
ulcer had healed; there was some depigmentation, but no 
statis dermatitis.  The left ankle scar was non-tender, and 
the veteran was able to ambulate well, although he had 
limited motion and function of his left foot.  

In July 1997 VA joint and muscle examinations, the examiner 
indicated that he had reviewed the veterans claims folder, 
which documented that in addition to the veterans left leg 
circulatory problems, he had a history of sciatic nerve 
problems in that leg.  This was reported as a separate 
problem unrelated to the veterans original shell fragment 
wounds.  The veteran had no active or passive motion in the 
left ankle due to the permanent nerve damage from the sciatic 
nerve.  The veteran was noted to have some stiffness in his 
left ankle, but he did not wear a brace, or use a cane or 
crutches, and he was able to do normal duties and functions.  

A July 1997 VA x-ray report of the veterans left thigh 
revealed a small metallic foreign body in the soft tissue of 
the middle third of the thigh, with linear soft tissue 
calcification, but otherwise within normal limits.  A July 
1997 VA x-ray report of the left ankle revealed a metallic 
foreign body situated in the distal leg, about seven 
centimeters proximal to the level of the ankle, posterior to 
the tibia.  There was no bone deformity, and the ankle was 
otherwise normal.

During the pendency of this appeal, the VA issued new 
regulations for evaluating disabilities due to muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73.  
See 62 Fed.Reg. 30235-30240 (1997) (hereinafter referred to 
as amended or current regulations).  Those regulations 
were made effective July 3, 1997.  Generally, where the laws 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Although not determinative to the 
outcome of the present appeal, the Board notes that in Rhodan 
v. West, No. 96-1080 (U.S. Vet. App. Dec. 1, 1998) (Haywood 
v. West, No. 97-25), the United States Court of Veterans 
Appeals (Court) indicated that where compensation is awarded 
or increased pursuant to any Act or administrative issue, 
the effective date of such an award or increase . . . shall 
not be earlier than the effective date of the Act or 
administrative issue.  Id. at 4; citing 38 U.S.C.A. 
§ 5110(g) (West 1991).  In short, the Court found that this 
rule prevented the application of a later, liberalizing law 
to a claim prior to the effective date of the liberalizing 
law.  Accordingly, in the present case, even if an increased 
rating were to be granted pursuant to the amended version of 
the regulations, if such were warranted, the effective date 
of that increase could not be prior to the effective date of 
that law change, or July 3, 1997. 

In the most recent supplemental statement of the case, issued 
in August 1998, the RO set forth the amended version of the 
regulations; however, it is unclear whether the RO also 
considered the former version of the regulations at that 
time.  As such, the Board has considered whether the veteran 
would be prejudiced if the Board proceeded with appellate 
consideration of the claim, without RO consideration of his 
claim under both versions of the regulation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In that regard, as will be explained, the Board notes that in 
order to assign the veteran an increased evaluation for his 
left thigh and left ankle disabilities, both of which are 
currently considered moderately disabling, the evidence must 
demonstrate moderately severe symptomatology.  The Board has 
compared the previous version of the regulations affecting 
the disabilities under consideration with the current 
versions of those regulations.  See 38 C.F.R. §§  4.56, 4.73 
(1998); cf. 38 C.F.R. §§ 4.47-4.56, 4.73 (1996).  Although 
the current regulations for evaluating muscle disabilities 
have been consolidated and rephrased, the elements for 
consideration in determining the degree of disability have 
not changed.  Therefore, as there have been no substantive 
changes in the regulations that would alter the analysis for 
rating the veterans disabilities on appeal, the Board will 
proceed with disposition of this appeal.  

The veterans left thigh disability is currently evaluated 
under the criteria for impairment of Muscle Group XIII.  
38 C.F.R. § 4.73, Diagnostic Code 5313.  The muscles involved 
in Muscle Group XIII include the muscles of the posterior 
thigh group and Hamstring complex of 2-joint muscles:  1) 
biceps femoris; 2) semimembranosus; and, 3) semitendinosus.  
The functions affected by these muscles include extension of 
the hip and flexion of the knee; outward and inward rotation 
of flexed knee; synchronizing simultaneous flexion of the hip 
and knee and extension of the hip and knee.  The currently 
assigned 10 percent rating for the veterans left thigh 
disability reflects a moderate disability.  The next highest 
evaluation available under Diagnostic Code 5313 is a 30 
percent evaluation, which is assigned for a moderately severe 
disability.  

The veterans left ankle disability is currently evaluated 
under the criteria for impairment of Muscle Group X.  
38 C.F.R. § 4.73, Diagnostic Code 5310.  This muscle group 
includes the muscles of the foot, such as:  Plantar:  1) 
flexor digitorum brevis; 2) abductor hallucis; 3) abductor 
digiti minimi; 4) quadratus plantae; 5) lumbricales; 6) 
flexor hallucis brevis; 7) adductor hallucis; 8) flexor 
digiti minimi brevis; 9) dorsal and plantar interossei.  The 
functions affected by these muscles include movement of the 
forefoot and toes; and propulsion thrust in walking.  The 
veterans left ankle disability is currently evaluated as 10 
percent disabling, which reflects a moderate disability.  The 
next highest evaluation available under Diagnostic Code 5310, 
a 20 percent evaluation, contemplates a moderately severe 
disability.  

The Board notes that for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  In rating muscle injuries under 
diagnostic codes 5301 through 5323, such disabilities shall 
be classified as slight, moderate, moderately severe, or 
severe.  38 C.F.R. § 4.56 (d).  

Under VA regulations, a moderate disability of muscles 
results from a type of injury that is through and through or 
a deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56 (d)(2)(i).  There must be 
service department records or other evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, as described above, particularly a 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
38 C.F.R. § 4.56 (d)(2)(ii).  The objective findings must 
consist of entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, as well as some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56 (d)(2)(iii).

The next highest rating available is a moderately severe 
rating, which, in the present case, would provide a 30 
percent evaluation for the left thigh, under Diagnostic Code 
5313, and a 20 percent evaluation for the left ankle, under 
Diagnostic Code 5310.  VA regulations provide that a 
moderately severe disability of muscles shall represent a 
type of injury manifested by a through and through or deep 
penetrating wound by a small high velocity missile or a large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts and intermuscular scarring.  
38 C.F.R. § 4.56 (d)(3)(i).  There must be service department 
records or other evidence showing hospitalization for a long 
period for treatment of the wound, as well as a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability, as described above, and, if present, 
evidence of inability to keep up with work requirements.  
38 C.F.R. § 4.56 (d)(3)(ii).  Finally, there must be entrance 
and (if present) exit scars indicating the track of the 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side must 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56 (d)(3)(iii).

Reviewing the veterans residuals of a shell fragment wound 
to the left thigh, in conjunction with the above-noted rating 
criteria and medical evidence, the Board finds that the 
current 10 percent evaluation is appropriate and the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent at this time.  Significantly, although, 
the veterans initial in-service injury to his left thigh was 
debrided, the shell fragment wound was regarded as 
superficial, with no nerve or artery involvement.  There was 
no prolonged infection, sloughing of soft parts, or 
intermuscular scarring noted.  See 38 C.F.R. § 4.56 
(d)(3)(i).  Nor was there any prolonged hospitalization for 
the left thigh injury, or notable loss of power, weakness, 
fatigue pain, or impaired coordination or movement noted, see 
38 C.F.R. § 4.56 (d)(3)(ii), or loss of muscle substance or 
strength.  See 38 C.F.R. § 4.56 (d)(3)(iii).

The veterans complaints over the years, regarding the left 
thigh, have consisted of swelling and pain after prolonged 
standing.  It appears from the record that the veteran was 
able to work without interference from his left lower 
extremity disabilities until approximately 1990, at which 
time he indicated that he could not stand for long periods of 
time.  Recent objective findings, as reflected in more recent 
VA examination reports, reveal that the veterans left thigh 
scar was non-tender and not attached to the underlying 
structure.  Recent x-ray evidence reveals a small metallic 
foreign body in the soft tissue of the thigh, but the thigh 
is otherwise within normal limits, and the femur was not 
affected.  

In short, based on the medical evidence of record, including 
the veterans testimony and complaints, the Board concludes 
that the veterans residuals of a shell fragment wound to the 
left thigh is properly rated as 10 percent disabling, 
reflecting a moderate degree of impairment, and the evidence 
is not reflective of a moderately severe disability.  See 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5313.  Furthermore, 
the Board finds that there is no evidence of tender or 
painful scarring, such that an evaluation in excess of 10 
percent would be warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, which evaluates scars based on the 
limitation of motion of the part affected.  Additionally, the 
Board finds that the currently assigned 10 percent evaluation 
contemplates the veterans complaints of pain on use.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7 
(1995).

In regard to the veterans residuals of a shell fragment 
wound to the left ankle, the Board finds that the currently 
assigned 10 percent evaluation is proper, reflecting a 
moderate disability, and the preponderance of the evidence is 
against an evaluation in excess of 10 percent at this time.  
The veterans initial left ankle injury was described as a 
superficial shell fragment wound to the left lower extremity, 
without nerve or artery involvement.  The treatment consisted 
of debridement, but there was no prolonged infection 
reported, or sloughing of soft parts, or intermuscular 
scarring.  See 38 C.F.R. § 4.56 (d)(3)(i).  Additionally, the 
evidence is negative for any prolonged hospitalization or 
current loss of power, weakness, fatigue pain, or impaired 
coordination or movement.  See 38 C.F.R. § 4.56 (d)(3)(ii).  
There is also no evidence of loss of muscle substance or 
positive evidence of impairment as reflected by endurance 
tests.  See 38 C.F.R. § 4.56 (d)(3)(iii).

Over the years, the veterans complaints concerning the shell 
fragment wound to his left ankle appear to have been somewhat 
intertwined with a vascular disorder and a nerve disorder 
that the veteran had developed in the left lower extremity.  
As noted earlier in this decision, in an August 1998 rating 
decision, the veteran was service-connected for varicose 
veins as a separate and distinct disability which is not the 
subject of the current appeal.  The focus of this evaluation 
is limited to the left ankle symptomatology.  In that regard, 
the record reveals that, as with the left thigh disability, 
the veteran has complained of swelling and pain upon long 
periods of standing.  However, the veteran testified that he 
was able to work without interference from such 
symptomatology until approximately 1990.  The objective 
medical evidence over the years reflects that the veteran has 
had limited motion in his left ankle.  Although the recent 
medical evidence, as reported on the July 1997 VA 
examination, indicates that the veterans left ankle 
manifested stiffness, the veteran was able to perform normal 
duties and functions.  The examiner also indicated that the 
veterans limited motion in his left ankle was due to 
unrelated sciatic nerve damage to his left lower extremity.  
The most recent x-ray evidence reveals a metallic foreign 
body near the ankle, but without any bone deformity.  

Thus, based on the medical evidence of record, including the 
veterans testimony and complaints, the Board concludes that 
the veterans disability from residuals of a shell fragment 
wound to the left ankle is properly rated as 10 percent 
disabling.  This most closely approximates a moderate degree 
of impairment, and the evidence is not reflective of 
moderately severe disability as contemplated under the 
applicable rating criteria.  See 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5313.  Furthermore, the Board finds that 
there is no evidence of tender or painful scarring on the 
left ankle, due to the shell fragment wound, such that an 
evaluation in excess of 10 percent would be warranted under 
38 C.F.R. § 4.118, Diagnostic Code 7805, based on the 
limitation of motion of the part affected due to scarring.  
Additionally, the Board finds that the currently assigned 10 
percent evaluation contemplates the veterans complaints of 
pain on use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206-7 (1995).

In short, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for residuals of a shell 
fragment wound to the left thigh, and an evaluation in excess 
of 10 percent for residuals of a shell fragment wound to the 
left ankle, and the appeal is denied.  In reaching this 
decision, the Board has considered the complete history of 
the veterans disabilities, as well as the current clinical 
manifestations of these disabilities and their effects on the 
veterans earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  
All other pertinent aspects of 38 C.F.R. Parts 3 and 4 have 
also been considered.  Should the veterans disabilities 
increase in severity, of course, he may apply to reopen his 
claim.  At present, however, the Board finds no basis for an 
evaluation in excess of 10 percent for either the left thigh 
disability or the left ankle disability.  See 38 C.F.R. 
§ 4.1.

Finally, the Board acknowledges the veterans contentions 
that his residuals of shell fragment wounds to the left thigh 
and the left ankle interfered with his ability to obtain and 
retain employment.  However, the Board also notes that the 
more recent evidence of record, as reflected in the July 1997 
VA examination report, indicates that the veteran was working 
as a carpenter, and had not lost work in the prior six 
months.  In any event, the VA Schedule for Rating 
Disabilities contemplates average impairment in earning 
capacity.  Furthermore, the Board finds no evidence of record 
that the veterans left thigh and left ankle disabilities 
have caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned 10 percent 
evaluations), or necessitated any recent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

Moreover, many of the veterans contentions regarding his 
employability include references to his separate vascular 
disability of the left lower extremity.  In that regard, the 
Board notes that the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities, is addressed below.  However, with regard to 
the veterans residuals of shell fragment wounds to his left 
thigh and left ankle, the Board finds no basis for extra-
schedular consideration, and, hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


II.  Total Rating Based on Individual Unemployability

The Board finds that the veterans claim for a total rating 
based on individual unemployability due to his service-
connected disabilities is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board also is 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the veterans 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veterans level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veterans schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when there are two 
or more disabilities, at least one disability is ratable at 
40 percent or more, and any additional disabilities result in 
a combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).

Service connection is in effect for the following 
disabilities:  residuals of a shell fragment wound to the 
right leg and right knee with damage to muscle group XI, 
rated at 20 percent; residuals of a shell fragment wound to 
the left ankle, rated at 10 percent; residuals of a shell 
fragment wound to the left thigh, rated at 10 percent; 
residuals of a shell fragment wound to the neck, rated 
noncompensable; and, varicose veins, rated at 20 percent; the 
combined disability rating is 50 percent.  As the veterans 
individual disability ratings are all less than 40 percent, 
the Board notes that the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a).  Furthermore, for the 
reasons set forth below, the Board finds that the evidence 
does not indicate that the veterans service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation, within the meaning of VA 
law.  As such, the criteria for assignment of a total rating 
on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), 
are not met, and the claim is denied.

According to the veterans Application for Increased 
Compensation Based on Unemployability, received in December 
1993, he completed high school and one year of college, as 
well as an unspecified amount of training in computer 
assisted drafting.  His past employment included positions as 
a truck driver, a laborer, bus boy, and miscellaneous 
temporary work (unspecified).  The veteran indicated that he 
became too disabled to work in August 1990, and that his leg 
ulcers interfered with his ability to work.  The record also 
reveals that the veteran had past employment at a woodworking 
company, and with the Postal Service.  In February 1997, the 
veteran appeared at a hearing before the undersigned Member 
of the Board and testified that he had held numerous jobs, 
but when his leg ulcer began acting up that he had difficulty 
doing jobs that required standing.  

In July 1997, the veteran underwent a VA examination and 
reported to the examiner that he had worked as a carpenter in 
the past, and he lost work in the part due to his leg ulcers.  
However, he also reported that he had not lost any work in 
the past six months because of the varicose veins and leg 
ulcers.

In light of the evidence of record, as summarized above, the 
Board finds no medical or other objective evidence that the 
veteran currently is unemployable due to his service-
connected disabilities.  The Board acknowledges the veterans 
contentions that he has lost work in the past, due to his leg 
ulcers.  The Board also acknowledges the veterans 
contentions that he had difficulty continuing past jobs that 
required much standing.  However, the most recent evidence of 
record, as reflected by the July 1997 VA examination report, 
indicates that the veteran was working, and he reported that 
he had not recently lost time from work due to his 
disabilities.  In addition to the veterans report of his own 
recent employment, the Board finds no medical opinion 
evidence indicating the veteran is unable to work due to his 
service-connected disabilities.  In short, the preponderance 
of the evidence is against a finding that the veteran is 
unemployable due to his service-connected disabilities.  The 
Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veterans claim for a total rating; however, the 
doctrine is inapplicable because the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
55-56.


ORDER

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the left thigh is denied.

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the left ankle is denied.

A total disability rating based on individual 
unemployability, due to service-connected disabilities, is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
